IN THE SUPREME COURT OF PENNSYLVANIA



  IN RE: REESTABLISHMENT OF THE                 :   NO. 509
  MAGISTERIAL DISTRICTS WITHIN THE              :
  49th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
  COMMONWEALTH OF PENNSYLVANIA                  :



                                           ORDER



 PER CURIAM

        AND NOW, this 23rd day of August 2022, upon consideration of the Petition to

 Reestablish the Magisterial Districts of the 49th Judicial District (Centre County) of the

 Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

 Petition, which provides for the reestablishment of the Magisterial Districts within Centre

 County as they currently exist, to be effective immediately, is granted.


 Said Magisterial Districts will be reestablished as follows:



Magisterial District 49-1-01                           State College Borough (Voting
Magisterial District Judge Donald M. Hahn              Districts East 2, 3, and 4, East
                                                       Central 2 & 3, South 2, South
                                                       Central 1 & 2, Southeast, and West
                                                       Central 2)


Magisterial District 49-2-01                           College Township (Voting Districts
Magisterial District Judge Casey M. McClain            North (41) & West (44))
                                                       Ferguson Township
                                                       Halfmoon Township
                                                       Patton Township

Magisterial District 49-3-02                           Bellefonte Borough
Magisterial District Judge Kelley S. Gillette-Walker   Benner Township
                                                       Boggs Township
                                                       Curtin Township
                                               Howard Borough
                                               Howard Township
                                               Liberty Township
                                               Marion Township
                                               Milesburg Borough
                                               Spring Township (voting districts
                                               North (78), West (80), East (86)
                                               Union Township
                                               Unionville Borough
                                               Walker Township


Magisterial District 49-3-03                   Burnside Township
Magisterial District Judge Allen W. Sinclair   Huston Township
                                               Philipsburg Borough
                                               Port Matilda Borough
                                               Rush Township
                                               Snow Shoe Borough
                                               Snow Shoe Township
                                               South Philipsburg Borough
                                               Taylor Township
                                               Worth Township

Magisterial District 49-3-04                   Centre Hall Borough
Magisterial District Judge Gregory M. Koehle   Gregg Township
                                               Haines Township
                                               Harris Township
                                               Miles Township
                                               Millheim Borough
                                               Penn Township
                                               Potter Township
                                               Spring Township (voting districts
                                               South (79) and Southwest (87)
                                               College Township (voting districts
                                               (42) South and East (43))


Magisterial District 49-3-05                   State College Borough (Voting
Magisterial District Judge Steven F. Lachman   Districts East 1, East Central 1,
                                               North, Northeast, Northwest, South
                                               1, West 1 & 2, and West Central 1)